Citation Nr: 0006360	
Decision Date: 03/09/00    Archive Date: 03/17/00

DOCKET NO.  98-10 709	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los 
Angeles, California


THE ISSUE

Entitlement to an effective date earlier than November 17, 
1997 for a 70 percent rating for bipolar disorder with 
psychotic features.  


REPRESENTATION

Veteran represented by:	California Department of 
Veterans Affairs


ATTORNEY FOR THE BOARD

K. Conner, Associate Counsel


INTRODUCTION

The veteran had active military service from August 1984 to 
January 1994.  

This matter comes to the Board of Veterans' Appeals (Board) 
from an April 1998 rating decision of the Department of 
Veterans Affairs (VA) Los Angeles Regional Office (RO), which 
granted an increased rating for the veteran's service-
connected psychiatric disability (from 30 to 70 percent), 
effective November 17, 1997.  


FINDINGS OF FACT

1.  The original February 1994 claim of service connection 
for a psychiatric disability was granted by July 1994 rating 
decision which assigned a 30 percent rating for major 
depression (now characterized as bipolar disorder), effective 
January 27, 1994, the day following the date of the veteran's 
service separation.

2.  Although he was notified of the RO decision by July 1994 
letter, he did not file an appeal within the applicable time 
period; thus, the July 1994 decision is final.

3.  An August 28, 1996 VA medical examination report may be 
considered an informal claim for an increased rating for a 
psychiatric disability.

4.  Affording him the benefit of the doubt, it is factually 
ascertainable from the evidence of record that the veteran's 
service-connected psychiatric disability (major 
depression/bipolar disorder with psychotic features) was 
productive of severe symptomatology as of August 28, 1995.


CONCLUSION OF LAW

The criteria for an effective date of August 28, 1995, but no 
earlier, for a 70 percent rating for bipolar disorder have 
been met.  38 U.S.C.A. §§ 1155, 5107 (West 1991); 38 C.F.R. 
§§ 3.157, 3.400, 4.132, Diagnostic Code 9405 (effective prior 
to Nov. 7, 1996).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Factual Background

The veteran's service medical records document episodes of 
psychiatric treatment in service, including a period of 
hospitalization in December 1993 following a suicide attempt.  
At his January 1994 military discharge medical examination, a 
notation of status post depression, suicide attempts, and 
transient personality disorder was noted.  Follow-up 
psychiatric treatment, as needed, was recommended.

In February 1994, the veteran's claim of service connection 
for a psychiatric disability was received at the RO.  In 
connection with his claim, he was afforded VA psychiatric 
examination in April 1994.  The diagnosis was major 
depression, in partial remission.  

By July 1994 rating decision, the RO granted service 
connection for major depression and assigned an initial 30 
percent rating, effective January 27, 1994, the day following 
the date of the veteran's separation from active service.  
The veteran was notified of the RO decision by July 1994 
letter, but he did not initiate an appeal therefrom within 
the applicable time period; thus the July 1994 rating 
decision is final.  38 U.S.C.A. § 7105(c) (West 1991); 38 
C.F.R. § 20.1103 (1994).  

On August 28, 1996 VA psychiatric examination, the veteran 
reported that, since his separation from service, he had 
numerous jobs, each lasting only several months.  He stated 
that he last worked in October 1995 as a security guard.  On 
mental status examination, he was oriented to person, place, 
and partially to time.  His affect was blunted and his mood 
was depressed and hostile.  His memory was poor, as was his 
insight and judgment.  He admitted to auditory hallucinations 
and paranoid ideation.  The diagnoses included bipolar 
disorder, panic disorder, and borderline personality 
disorder.  A Global Assessment of Functioning (GAF) score of 
30-40 for the past year was assigned.  The examiner concluded 
that the veteran was incapable of obtaining gainful 
employment due to his psychiatric disability.  

By October 1996 rating decision, the RO recharacterized the 
veteran's disability as bipolar disorder and continued the 30 
percent rating.  He was so notified of that decision by 
letter in October 1996.

Later that month, he submitted a claim of service connection 
for an undiagnosed illness manifested by fatigue, 
gastrointestinal disorders, joint pains, sleep disturbances, 
headaches, night sweats, and respiratory disorders.  He 
stated that his conditions had begun on his return from the 
Persian Gulf.  He did not make reference to his service-
connected bipolar disorder or otherwise indicate that he was 
dissatisfied with the October 1996 rating decision.

In support of his claim of service connection for Gulf War 
Syndrome, the RO obtained VA outpatient treatment records for 
the period from October 1995 to October 1996 which showed 
that on October 23, 1995, the veteran was hospitalized at 
Loma Linda VA Medical Center (MC) for treatment of suicidal 
ideation.  Mental status examination on admission showed a 
depressed mood and appropriate affect.  The veteran reported 
vague homicidal ideation.  His thought processes were 
logical, coherent, and goal directed.  There were no audio or 
visual hallucinations, but the veteran reported previously 
hearing a female voice and seeing a dead friend of his.  The 
initial diagnoses on admission were alcohol-induced mood 
disorder vs. major dysthymic disorder, alcohol dependence, 
antisocial personality disorder by history, and borderline 
personality disorder.  A GAF of 23-30 was assigned.  
Attending notes corresponding to the veteran's period of 
hospitalization, dated October 24 and 27, 1995 show diagnoses 
of alcohol induced mood disorder vs. major depressive 
disorder.  The diagnoses on November 10, 1995 were alcohol 
dependence, alcohol induced mood disorder, malingering, and 
borderline personality disorder.

By February 1997 rating decision, the RO continued the 30 
percent rating for bipolar disorder and notified the veteran 
of its decision by February 1997 letter.  The claim of 
service connection for Gulf War Syndrome was deferred pending 
additional development.

On November 17, 1997, the veteran underwent a VA medical 
examination in connection with his claim of service 
connection for Gulf War Syndrome.  The examiner diagnosed 
tension-type/vascular headaches and commented that the 
veteran displayed prominent psychiatric difficulty.  The 
examiner recommended psychiatric evaluation.

On VA psychiatric examination in December 1997, the veteran 
indicated that he last worked in October 1995, just prior to 
his admission to Loma Linda VAMC for psychiatric treatment.  
The diagnoses included bipolar disorder, severe, with 
psychotic features.  A GAF of 30-40 was assigned.  The 
examiner indicated that he concurred with prior assessment 
that the veteran was totally disabled.

By April 1998 rating decision, the RO increased the rating of 
the veteran's bipolar disorder with psychotic features to 70 
percent.  The RO assigned an effective date of November 17, 
1997 based on the VA examination report of that date noting 
"prominent psychiatric difficulties."

The veteran appealed the effective date assigned by the RO, 
arguing that his claim had been "ongoing" since December 1, 
1994.  He also submitted a claim of entitlement to a total 
rating based on individual unemployability due to service-
connected disability, stating that he had been unable to work 
since October 23, 1995.  In support of his claim, he 
submitted a July 1997 decision from the Social Security 
Administration (SSA) finding that he had been disabled for 
social security purposes since October 23, 1995, due to major 
depression with psychotic features.

Medical records obtained from SSA included a January 1996 
private psychiatric examination report which showed that the 
veteran had undergone psychiatric examination at that time in 
connection with his application for SSA disability benefits.  
The diagnoses were major depression with psychotic features, 
history of alcohol and drug abuse, probable borderline 
personality disorder and antisocial personality disorder.  
The examiner concluded that the veteran was socially and 
occupationally impaired due to disability and described his 
prognosis as fair to guarded.

II.  Analysis

In general, the effective date of an award of compensation 
based on a claim for increase will be the date of receipt of 
the claim or the date entitlement arose, whichever is later.  
38 U.S.C.A. § 5110(a) (West 1991); 38 C.F.R. § 3.400 (1999).  

An exception to this rule provides that the effective date of 
an award of increased disability compensation shall be the 
earliest date as of which it is factually ascertainable that 
an increase in disability had occurred, if claim is received 
within one year from such date; otherwise, date of receipt of 
claim.  38 U.S.C.A. § 5110(b)(2) (West 1991); 38 C.F.R. § 
3.400(o)(2).

The initial determination to be made by the Board, therefore, 
is when the veteran's claim for an increased rating was 
received at the RO.  

As set forth above, in February 1994, the veteran filed a 
claim of service connection for a psychiatric disorder.  By 
July 1994 rating decision, the RO granted his claim, 
assigning an initial 30 percent rating for major depression, 
effective January 27, 1994, the day following the date of the 
veteran's separation from active service.  The veteran was 
notified of the RO decision by July 1994 letter, but he did 
not appeal within the applicable time period; thus, the July 
1994 rating decision is final.  38 U.S.C.A. § 7105(c) (West 
1991); 38 C.F.R. § 20.1103 (1994).  

Chronologically, the next document associated with the claims 
folder was the August 28, 1996 VA medical examination report 
showing a diagnosis of bipolar disorder.  Under 38 C.F.R. § 
3.157 (1999), once a formal claim for compensation has been 
allowed, the date of report of VA outpatient examination or 
hospital report will be accepted as the date of informal 
claim if such record pertains to a disability for which 
service connection has been established.  Pursuant to 38 
C.F.R. § 3.157, the Board accepts the August 23, 1996 VA 
psychiatric examination report as the date of the veteran's 
informal claim for increased rating for bipolar disorder.  

The Board finds that there is no previous communication or 
document of record which can be construed as a formal or 
informal claim for increased rating.  The Board finds that 
the October 1995 VA hospitalization report is not an informal 
claim for increased rating for bipolar disorder.  Under 38 
C.F.R. § 3.157, the date of a VA hospital report will be 
accepted as the date of an informal claim only if such record 
pertains to a disability for which service connection has 
been established.  In this case, the October 1995 VA 
hospitalization report indicates that the veteran's symptoms 
were due to alcohol intake, not his service-connected 
psychiatric disability.  Thus, that the hospitalization 
report may not be considered as an informal claim for 
increased rating for a service-connected psychiatric 
disorder.  

Likewise, the January 1996 private examination report 
obtained from SSA does not provide the basis for finding that 
the veteran filed an informal claim for increased rating, 
prior to August 28, 1996.  Under 38 C.F.R. § 3.157, the date 
of receipt of evidence from a private physician (as opposed 
to the date of VA examination or hospitalization) will be 
accepted as the date of an informal claim.  Here, the January 
1996 private examination report was received well after the 
August 28, 1996 VA medical examination.  Thus, it does not 
provide a basis for determining that an earlier informal 
claim had been filed.  

Thus, the Board finds that the date of the informal claim for 
an increased rating for bipolar disorder is August 23, 1996.  
In an October 1996 rating decision, the RO reviewed the 
veteran's claim in light of the August 1996 VA examination 
report and confirmed its July 1994 rating decision denying a 
rating in excess of 30 percent.  The veteran was notified of 
the decision in a October 1996 letter.  

In January 1997, the RO received a letter from the veteran's 
congressional representative with an attached communication 
from the veteran appearing to express dissatisfaction with 
the October 1996 rating decision denying a rating in excess 
of 30 percent.  Liberally construing the veteran's letter, 
the Board finds that it suffices as a Notice of Disagreement 
with the October 1996 rating decision.  38 C.F.R. § 20.201 
(1999); see also Tomlin v. Brown, 5 Vet. App. 355 (1993).  

Having determined that the veteran's claim was received on 
August 28, 1996, the next question is when it was factually 
ascertainable from the evidence of record that the veteran's 
psychiatric disability was productive of symptomatology 
warranting a 70 percent rating.  38 C.F.R. § 3.400(o)(1).  

In that regard, it is noted that, prior to November 7, 1996, 
the Schedule for Rating Disabilities, provided a general 
rating formula for psychoneurotic disorders based on the 
degree of incapacity or impairment.  See 38 C.F.R. § 4.132, 
Codes 9400-9411 (1996).

The Ratings Schedule, prior to the November 1996 amendments, 
provided a 70 percent rating where the ability to establish 
and maintain effective or favorable relationships with people 
is severely impaired.  The psychoneurotic symptoms are of 
such severity and persistence that there is severe impairment 
in the ability to obtain or retain employment.  

A 100 percent was provided where the attitudes of all 
contacts except the most intimate are so adversely affected 
as to result in virtual isolation in the community.  Totally 
incapacitating psychoneurotic, symptoms bordering on gross 
repudiation of reality with disturbed thought or behavioral 
processes associated with almost all daily activities such as 
fantasy, confusion, panic and explosions of aggressive energy 
resulting in profound retreat from mature behavior.  
Demonstrably unable to obtain or retain employment.  Id.  

On complete review of the available record, the clinical 
documentation of record supports a 70 percent rating for 
bipolar disorder from August 23, 1995, one year prior to the 
date of receipt of his informal claim for increased rating.  
Specifically, at the August 28, 1996 VA medical examination, 
the examiner concluded that, in the past year, a GAF of 20-30 
was appropriate.  Such a GAF score is indicative of behavior 
considerably influenced by delusions or hallucinations, 
serious impairment in communication or judgment, or an 
inability to function in almost all areas.  Moreover, the 
records from SSA indicate that the veteran was found to be 
totally disabled for social security purposes due to severe 
bipolar disorder as of October 1995, the last day he was 
shown to have held substantially gainful employment.  

In light of this evidence, and based on the entire record, 
the Board is of the opinion that the veteran has, in fact, 
been suffering from severe service-connected psychiatric 
symptomatology warranting a 70 percent rating since August 
28, 1995, one year prior to the date of receipt of his claim 
for increased rating.  Thus, an effective date of August 28, 
1995, for the assignment of a 70 percent evaluation for 
service-connected bipolar disorder is warranted (the earliest 
date that it is factually ascertainable that the criteria for 
a 70 percent rating for bipolar disorder have been met).  38 
U.S.C.A. § 5110(a); 38 C.F.R. § 3.400(o)(2).  

Absent a showing of clear and unmistakable error (which has 
not been reasonably raised), there is no legal basis for the 
Board to assign an effective date earlier than that which has 
already been assigned.  Id.  


ORDER

An effective date of August 28, 1995 for a 70 percent rating 
for bipolar disorder with psychotic features is granted, 
subject to the law and regulations governing the payment of 
monetary benefits.



		
	J.F. GOUGH
	Member, Board of Veterans' Appeals

 

